Citation Nr: 0327173	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  99-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to May 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 5, 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The August 5, 1998 decision denied the 
veteran's claim that he had submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for a left shoulder disorder.  In an April 2003 
decision, the Board determined that new and material evidence 
had been submitted, and reopened the veteran's claim for 
entitlement to service connection for a left shoulder 
disorder. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the record reveals that the veteran has not been 
adequately informed under the requirements of the VCAA with 
respect to his claim for entitlement to service connection 
for a left shoulder disorder.  The RO must inform the veteran 
of the specific information and evidence needed to support 
his claim, and the development responsibilities and 
activities of the VA and the veteran as required by the VCAA.  
See Quartuccio, supra.  

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii) (2002) and 
noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration. 

The record reveals that the veteran dislocated his left 
shoulder prior to service.  During service he dislocated his 
left shoulder again.  While in service the veteran underwent 
a Bristow surgical procedure on his left shoulder.  

Private hospital records dated in November 1985 indicate that 
the  veteran had been in an auto accident 10 months 
previously, and had been experiencing catching and a sharp 
type of electrical pain in his left arm since then.

In May 1998 the veteran underwent left shoulder surgery.  On 
follow up two weeks after surgery, it was noted that the 
veteran had undergone left shoulder arthroscopy with hardware 
removal from an old failed Bristow procedure.

As noted above, the record reveals that the veteran had left 
shoulder disability prior to service and a surgical 
correction of that disability during service.  He also 
received an additional injury to his left shoulder in 1985.  
Later records reveal that the veteran underwent surgery for 
removal of hardware from a failed Bristow procedure, the 
procedure which was performed in service.  In this case, a 
medical examination with opinion is indicated to determine 
whether the veteran's current left shoulder disability was 
incurred in or aggravated as a result of service.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who provided 
treatment for injuries from the car 
accident described in the November 1985 
private medical records (accident was in 
approximately January/February 1985).  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request.

3.  The veteran should be afforded a VA 
orthopedic examination.  The examiner 
should review the veteran's claims 
folder, including service medical records 
and the November 1985 hospital records 
showing treatment for a left shoulder 
injury, and express an opinion as to 
whether it is at least as likely as not 
that a left shoulder disability underwent 
chronic increase in severity during 
service, and also express an opinion as 
to whether it is at least as likely as 
not that the veteran's current left 
shoulder disability is due to the 
veteran's left shoulder surgery in 
service. 

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  When the above actions have been 
accomplished, the RO must readjudicate 
the issue on appeal with consideration of 
all pertinent evidence received since 
issuance of the April 2000 supplemental 
statement of the case.  If the benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board, 
as indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




